      Case 1:18-cv-02145-PX Document 19 Filed 01/10/19 Page 1 of 3



                    UNITED STATES DISTRICT COURT
                              FOR THE
                       DISTRICT OF MARYLAND
WILLIAM JOHNSON,                                )
                                                )
                      Plaintiff,                )
                                                )
       v.                                       ) Case No.: 1:18-cv-02145-PX
                                                )
WELLS FARGO, N.A.,                              )
               Defendant.                       )
                                                )
                                                )

                       UPDATED STIPULATION TO DISMISS

TO THE CLERK:

       Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the

dismissal with prejudice with each party to bear its own costs and attorneys’ fees.


/s/ Hilary Victoria Colonna                   /s/ Amy Lynn Bennecoff
 Hillary Victoria Colonna, Esq.                  Amy Lynn Bennecoff, Esq.
 Womble Bond Dickinson (US) LLP                  Kimmel & Silverman, P.C.
 100 Light Street                                30 East Butler Pike
                                                 Ambler, PA 19002
 26th Floor                                      Phone: 215-540-8888
 Baltimore, MD 21202                             Fax: 877-600-2112
 410-545-5816                                    Email: teamkimmel@creditlaw.com
 Email: Hillary.Colonna@wbd-us.com               Attorney for Plaintiff

Attorney for the Defendant                      Date: January 10, 2019

Date: January 10, 2019
      Case 1:18-cv-02145-PX Document 19 Filed 01/10/19 Page 2 of 3



                                  Certificate of Service

       I hereby certify that I have served a copy of the foregoing document by Notice of
Electronic Filing on this 10th day of January, 2019:


Lela M Ames, Esq.
Womble Bond Dickinson (US) LLP
1200 Nineteenth Street, N.W., Suite 500
Washington, DC 20036
202-857-4427
Fax: 202-261-0088
Email: lela.ames@wbd-us.com

Eric J Troutman, Esq.
Womble Bond Dickinson (US) LLP
3200 Park Center Drive, Suite 700
Costa Mesa, CA 92626
6572661043
Fax: 7143712656
Email: eric.troutman@wbd-us.com

Hillary Victoria Colonna, Esq.
Womble Bond Dickinson (US) LLP
100 Light Street
26th Floor
Baltimore, MD 21202
410-545-5816
Email: Hillary.Colonna@wbd-us.com

Nicole Y Su, Esq.
Womble Bond Dickinson (US) LLP
3200 Park Center Drive, Suite 700
Costa Mesa, CA 92626
6572661051
Email: Nicole.su@wbd-us.com
Attorney for the Defendant
Case 1:18-cv-02145-PX Document 19 Filed 01/10/19 Page 3 of 3



                              /s/ Amy Lynn Bennecoff
                              Amy Lynn Bennecoff, Esq.
                              Kimmel & Silverman, P.C.
                              30 East Butler Pike
                              Ambler, PA 19002
                              Phone: 215-540-8888
                              Fax: 877-600-2112
                              Email: teamkimmel@creditlaw.com
                              Attorney for the Plaintiff
